Citation Nr: 1206765	
Decision Date: 02/24/12    Archive Date: 03/09/12

DOCKET NO.  10-14 409	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a bilateral knee disorder. 

2.  Entitlement to service connection for a bilateral ankle disorder. 

3.  Entitlement to service connection for arthritis of multiple joints.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The Veteran (appellant) served on active duty from September 1981 to September 1984.  

This matter comes to the Board of Veterans' Appeals (Board) on from rating action by the Regional Office (RO) in Indianapolis, Indiana. 

In the Veteran testified at a Board hearing before the undersigned Veterans Law Judge at the RO in July 2010.  A complete transcript is of record. 


FINDINGS OF FACT

1.  The currently diagnosed bilateral knee disorder did not manifest in service, arthritis did not manifest for many years thereafter, and a bilateral knee disorder is not related to service.

2.  The currently diagnosed bilateral ankle disorder did not manifest in service, arthritis did not manifest for many years thereafter, and a bilateral knee disorder is not related to service.

3.  The currently diagnosed arthritis of multiple joints did not manifest in service, arthritis did not manifest for many years thereafter, and arthritis of multiple joints is not related to service.



CONCLUSIONS OF LAW

1.  A bilateral knee disorder was not incurred in or aggravated by service, and bilateral knee arthritis may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2011).  

2.  A bilateral ankle disorder was not incurred in or aggravated by service, and bilateral ankle arthritis may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2011).  

3.  Arthritis of multiple joints was not incurred in or aggravated by service, and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486. 

VCAA notice errors are presumed prejudicial unless VA shows that the error did not affect the essential fairness of the adjudication.  To overcome the burden of prejudicial error, VA must show (1) that any defect was cured by actual knowledge on the part of the claimant; (2) that a reasonable person could be expected to understand from the notice what was needed; or, (3) that a benefit could not have been awarded as a matter of law.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007). 

Here, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in December2007 that fully addressed all notice elements and was sent prior to the initial RO decision in this matter.  The letter informed him of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence. 

There is no allegation from the Veteran that he has any evidence in his possession that is needed for full and fair adjudication of this claim claims.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content. 

With respect to the Dingess requirements, in December 2007, the RO provided the Veteran with notice of what type of information and evidence was needed to establish a disability rating, as well as notice of the type of evidence necessary to establish an effective date.  With that letter, the RO effectively satisfied the remaining notice requirements with respect to the issue decided below.  Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b). 

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a Veteran's claim for benefits, there are four factors for consideration.  

These four factors are: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing an in-service event, injury, or disease, or manifestations of certain diseases during the presumptive period; (3) an indication that the disability or symptoms may be associated with service; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the types of evidence that "indicate" that a current disability "may be associated" with service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation. McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

First, the RO has obtained VA outpatient treatment records.  And the Veteran was provided an opportunity to set forth his contentions during the hearing before the undersigned Veterans Law Judge in July 2010.  No VA examination was conducted.  However the Board finds that a remand to obtain an examination is not necessary.  Given the absence of in-service evidence of chronic manifestations of the disorders on appeal, no evidence of the disorders for many years after separation, and no competent evidence of a nexus between service and the Veteran's claims, a remand for a VA examination would unduly delay resolution. Therefore, the available records and medical evidence have been obtained in order to make an adequate determination as to these claims.  

Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of claims that has not been obtained.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third elements is through a demonstration of continuity of symptomatology.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  A claimant can establish continuity of symptomatology with competent evidence showing: (1) that a condition was "noted" during service; (2) post-service continuity of the same symptomatology; and (3) a nexus between a current disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997); 38 C.F.R. § 3.303(b).

In addition, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including arthritis, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 3.309(a).

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Lay persons can also provide an eye-witness account of an individual's visible symptoms.  See Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that a layperson may comment on lay-observable symptoms).  

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).

The Veteran's service treatment records show no complaint, diagnosis or treatment for any knee or ankle disorder and there is no showing of arthritis in service.  After service, VA records show that in February 2007 the Veteran was seen in the rheumatology clinic for polyarthritis.  The Veteran stated that the symptoms began in December 2006.  He complained of pain and swelling as well as stiffness in his hands, wrists, shoulder, hips, knees, and ankles.  X-rays of the hands and knees were negative.  The impression was asymmetric polyarthritis.  Also in February 2007, the Veteran was seen for bilateral hand pain associated with bilateral knee pain.  He was seen again that month and polyarticular arthritis, likely rheumatoid arthritis was diagnosed.  X-rays of the ankles showed minimal degenerative changes of the ankles.  In April 2007, he was noted to have synovitis in most PIPS, wrists, left knee and ankles.  In December 2007, he was noted to have rheumatoid arthritis.   An April 2009 MRI showed degenerative changes of the right knee.  In February 2008, X-rays of the right ankle were negative.  In April 2009, an MRI showed degenerative changes of the right knee. 

As to the finding of current disorders, the Veteran has been found to have synovitis of the left knee and degenerative changed in the right knee.  He has been diagnosed with degenerative arthritis of the ankles and with polyarthritis.  Because the Veteran is shown to have current disorders, the Board will next consider whether the evidentiary record supports a finding of in-service incurrence.

In this regard, it is noted that the Veteran reported at the Board hearing that he was treated in service for knee and ankle complaints.  However as noted above there is no evidence in the record to support this finding.  The Veteran is competent to report his experience of having sustained a knee and ankle problems in service, as well as the diagnosis and treatment he received during that time.  However, for reasons explained in greater detail below, the Board does not find the Veteran's account to be credible.     

Credibility is an adjudicative, not a medical determination.  The Board has "the authority to discount the weight and probity of evidence in the light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  

The Veteran does allege that he has had continuous problems with his knee s ankles in service.  The credible evidence shows otherwise.  Accordingly, after weighing the lay and medical evidence pertinent the claim, the Board finds that the evidence is against finding that the Veteran sustained knee, ankle or joint problems in service, and has experienced problems since service. 

There is no indication of problems with any knee or ankle disorder of for arthritis until 2007, over twenty years after service.  Additionally on his initial claim, the Veteran indicated that the disorders began in the mid-1980.  He stated on VA treatment in February 2007 that his symptoms began in December 2006.  Further he testified before the undersigned that he was first seen for problems in 1994.  He also testified that he was treated in service for his problems; however on his March 2010 substantive appeal, he reported that he did not go on sick call in service and he self medicated.  

The Veteran has offered inconsistent accounts of the in-service treatment and the post-service symptoms and treatment.  For these reasons, the Board does not find the Veteran's account of having sustained bilateral knee problems, bilateral ankle problems or arthritis in service, and experiencing a continuity of problems since service, to be credible.     

There is nothing noted in service and arthritis is not shown until many years thereafter.  Additionally no examiner has related any knee, ankle or joint problem to service.  Therefore, based upon the reasons and bases set forth above, the Board finds the evidence is against the claims for service connection for a bilateral knee disorder, a bilateral ankle disorder and arthritis of multiple joints, and the benefit-of-the-doubt doctrine is not for application.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.  The claim is denied.  



ORDER

Service connection for a bilateral knee disorder is denied. 

Service connection for a bilateral ankle disorder is denied. 

Service connection for arthritis of multiple joints is denied.  





____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


